DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 04/27/2020, the application is now in condition for allowance. 

	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with JONATHAN CHENG (Reg. no. 67912) on 02/03/2022 and subsequent approval on 02/04/2022.

The application has been amended as follows: 


Claim 1 has been amended as follows:
Claim 1 line 12, after "extends" insert “---perpendicularly---” .
Claim 1 line 22, after "heat exchanger" insert “--- , and
wherein the plastic-powered generator is configured to create thermal energy to generate power---”.


Allowable Subject Matter
Claims 1-20 are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claim 1 is/are allowed primarily because the closest prior art of record  JP 2003327978 A  cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 1 and Claim 19:
The prior art of record does not teach “A plastic-powered power generator including: a primary reactor comprising an air-fuel distribution assembly, an ignition system, and a primary reactor chamber, wherein the primary reactor chamber comprises a first opening on one end of the primary reactor chamber and a second opening on a second end of the primary reactor chamber, wherein the air-fuel distribution assembly is configured to supply fluidized polymer, air, and an oxidizing agent through the first opening in the primary reactor chamber, and wherein the ignition system is configured to ignite a mixture of the fluidized polymer, air, and oxidizing agent within the primary reactor chamber; in combination with a secondary reactor comprising a secondary reactor body with a first opening on one end of the secondary reactor body, a second opening on a second end of the secondary reactor body, and a third opening on a side of the 
In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
February 4, 2022